      Case 4:19-cv-01062-DMR Document 93 Filed 10/15/20 Page 1 of 2



 1    THE ARNS LAW FIRM                                ROGERS JOSEPH O’DONNELL
      Robert S. Arns (SBN 65071)                       Neil H. O'Donnell (State Bar No. 57928)
 2    rsa@arnslaw.com                                  nodonnell@rjo.com
      Jonathan E. Davis (SBN 191346)                   Gayle M. Athanacio (State Bar No. 130068)
 3    jed@arnslaw.com                                  gathanacio@rjo.com
      Robert C. Foss (SBN 275489)                      Emily A. Wieser (State Bar No. 311315)
 4    rcf@arnslaw.com                                  ewieser@rjo.com
      Shounak S. Dharap (SBN 311557)                   311 California Street
 5    ssd@arnslaw.com                                  San Francisco, California 94104
      515 Folsom Street, 3rd Floor                     Telephone: 415.956.2828
 6    San Francisco, CA 94150                          Facsimile: 415.956.6457
      Telephone: 415.594.7800
 7    Telephone: 415.495.7888                          Attorneys for Defendant
                                                       ASHBRITT, INC.
 8    Attorneys for Plaintiff
      CRAIG MASON
 9
10    NOSSAMAN LLP
      JAMES H. VORHIS (SBN 245034)
11    jvorhis@nossaman.com
      DAVID C. LEE (SBN 193743)
12    dlee@nossaman.com
      JILL N. JAFFE (SBN 286625)
13    jjaffe@nossaman.com
      ALEXANDER WESTERFIELD (SBN 295676)
14    awesterfield@nossaman.com
      50 California Street, 34th Floor
15    San Francisco, CA 94111
      Telephone:     415.398.3600
16    Facsimile:     415.398.2438
17    Attorneys for Defendant TETRA TECH, INC.
18                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
19
     CRAIG MASON, PATRICIA HEALEY, and                 Case No: 4:19-cv-01062-DMR
20   GARY GOODRICH, Individually and on
     Behalf of All Other Similarly Situated Persons,   STIPULATION FOR DISMISSAL OF
21                                                     ACTION WITH PREJUDICE
                    Plaintiffs,
22                                                     Date Action Filed: February 26, 2019
            vs.
23
     ASHBRITT, INC.; TETRA TECH, INC.; and
24   DOES 1 through 100, inclusive,
25                  Defendants.
26
27

28

                                                                             Case No. 4:19-cv-01062-DMR
                            STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE
       Case 4:19-cv-01062-DMR Document 93 Filed 10/15/20 Page 2 of 2



 1           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Craig Mason and
 2   Defendants AshBritt, Inc. and Tetra Tech, Inc., by and through their respective counsel, hereby
 3   stipulate to Plaintiff’s dismissal of this action with prejudice. Plaintiff stipulates that he is
 4   dismissing this action with prejudice without receiving any payment or other form of
 5   compensation or value from the Defendants. Plaintiff further stipulates and represents that no
 6   portion of any of claim, demand, cause of action, or other matter asserted in this action at any
 7   time has been assigned or transferred to any other party or entity, either directly or by way of
 8   subrogation or operation of law. Based on Plaintiff’s above stipulations and representations, the
 9   Parties stipulate and agree that the Parties shall bear their own attorney’s fees and costs incurred
10   in this action.
11           IT IS SO STIPULATED.
12   Date: October 14, 2020                  THE ARNS LAW FIRM
13                                                   By: /s/ Shounak S. Dharap
                                                            Shounak S. Dharap
14
                                                     Attorneys for PLAINTIFF CRAIG MASON
15
16
17                                                   ROGERS JOSEPH O’DONNELL
                                                     By: /s/ Gayle M. Athanacio
18                                                          Gayle M. Athanacio
19                                                   Attorneys for Defendant ASHBRITT, INC.
20
21                                                   NOSSAMAN LLP
22                                                   By: /s/ James H. Vorhis
23                                                          James H. Vorhis
                                                     Attorneys for Defendant TETRA TECH, INC.
24
25
26
27

28

                                                -1-                    Case No. 4:19-cv-01062-DMR
                         STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE
